In The

                           Court of Appeals

                Ninth District of Texas at Beaumont

                          __________________

                         NO. 09-20-00295-CV
                          __________________

               WILLIAM VANDERGRIFF, Appellant

                                   V.

             JESSICA TAYLOR KINSEY, Appellee
__________________________________________________________________

            On Appeal from the 457th District Court
                  Montgomery County, Texas
                 Trial Cause No. 20-01-01551-CV
__________________________________________________________________

                     MEMORANDUM OPINION

     William Vandergriff, a pro se inmate, appeals an order dismissing

his suit for want of prosecution. The trial court dismissed the case after

Vandergriff failed to appear at a mandatory dismissal hearing. Before

the hearing, however, Vandergriff moved for an order allowing him to

appear by alternative means because he was in prison. The trial court

ignored his motion and dismissed his case when he didn’t appear for the

hearing. We hold the trial court violated Vandergriff’s due process rights

                                    1
by ignoring his motion. The trial court’s order of dismissal is reversed

and the case is remanded to the trial court for further proceedings.

                              Background

     Vandergriff is an indigent prison inmate who resides at the C.T.

Terrell Unit in Rosharon, Texas. In January 2020, acting pro se, he sued

Jessica Kinsey and alleged her tortious acts damaged him by causing him

economic harm.

     In November, the trial court ordered all parties seeking affirmative

relief in the case to appear on December 4th and “show cause why [the]

case should not be dismissed for want of prosecution.” In the order, the

trial court stated failing “to appear and show good cause” would result in

the case being dismissed and removed from the trial court’s docket. In

response to the show cause order, Vandergriff asked the trial court to

allow him to participate in the hearing by conference call because he was

in prison. But even though Vandergriff filed the motion four days before

the hearing, the trial court did not act on Vandergriff’s motion.

     On December 4th, the trial court called the for announcements on

Vandergriff’s case, and Vandergriff—who was still in prison—failed to

appear. The trial court ordered the case dismissed for want of


                                    2
prosecution. After Vandergriff was notified the trial court dismissed his

case, he moved to have it reinstated, alleging he failed to appear because

he was in prison, not because he was consciously indifferent. Vandergriff

blamed the dismissal on the trial court’s refusal to rule on the motion he

filed asking for permission to appear at the hearing by conference call.

But the trial court didn’t conduct a hearing on Vandergriff’s motion to

reinstate, and it never ruled on that motion either. So, in the end,

Vandergriff’s motion to reinstate was simply overruled by operation of

law. 1

                                   Analysis

         In one issue, Vandergriff argues the trial court erred in dismissing

his case and denying his motion to reinstate. Just like an order

dismissing a case for want of prosecution, we review an order denying a

motion to reinstate for abuse of discretion. 2 A trial court abuses its




            Tex. R. Civ. P. 165a(3).
         1See
         2MacGregor v. Rich, 941 S.W.2d 74, 75 (Tex. 1997) (per curiam)
(dismissal for want of prosecution); Smith v. Babcock & Wilcox Constr.
Co., Inc., 913 S.W.2d 467, 467 (Tex. 1995) (per curiam) (denial of motion
to reinstate).
                                     3
discretion when it acts without reference to any guiding rules or

principles or acts in an arbitrary or unreasonable manner. 3

     A trial court’s authority to dismiss for want of prosecution stems

from two sources: (1) Rule 165a of the Texas Rules of Civil Procedure,

and (2) the court’s inherent power. 4 Rule 165a allows a trial court to

dismiss upon the “failure of any party seeking affirmative relief to appear

for any hearing or trial of which the party had notice” or when a case is

not disposed of within the appropriate time standards. 5

     In the present case, the trial court dismissed the case because “[n]o

party seeking affirmative relief to said suit appeared” at the dismissal

hearing. When a trial court uses its statutory power to dismiss a case for

want of prosecution, and a party files a motion to reinstate, the trial court

must reinstate the case if the movant shows his failure to appear was not

intentional or the result of conscious indifference.6 And here, Vandergriff

alleged he did not appear because he was incarcerated and because the




     3Iliff v. Iliff, 339 S.W.3d 74, 78 (Tex. 2011).
     4Villarreal    v. San Antonio Truck & Equip., 994 S.W.2d 628, 630
(Tex. 1999).
      5Tex. R. Civ. P. 165a(1)-(2).
      6Id. 165a(3).

                                      4
trial court did not grant his motion for an order allowing him to appear

via conference call.

    “It is well-established that litigants cannot be denied access to the

courts simply because they are inmates.” 7 Inmates have no absolute right

to appear in person in every court proceeding. 8 But it is fundamentally

unfair to order an inmate to appear at a mandatory dismissal hearing,

ignore his request to appear by an alternative method, and then dismiss

the case because the inmate failed to appear. 9 When a trial court

determines an inmate may not appear personally, the inmate should be

allowed to proceed by alternative means, like by affidavit or telephone.10

    Here, the record demonstrates that before the trial court dismissed

his case, Vandergriff asked the trial court to allow him to appear at the

hearing by conference call because he was incarcerated. The trial court,

however, failed to address that motion, proceeded to dismiss the case for




     7In   re Z.L.T., 124 S.W.3d 163, 165 (Tex. 2003).
     8Id.
     9See  Gamboa v. Alecio, 604 S.W.3d 513, 515 (Tex. App.—Houston
[14th Dist.] 2020, no pet.).
     10In re Marriage of Bolton, 256 S.W.3d 832, 833 (Tex. App.—Dallas

2008, no pet.).
                                   5
Vandergriff’s failure to appear, and then failed to conduct a hearing on

his timely-filed motion to reinstate.

    A trial court safeguards an inmate’s right to due process by providing

an inmate with notice and an opportunity to be heard. 11 The trial court

did not do that here. We conclude the trial court abused its discretion in

dismissing Vandergriff’s suit without providing him the opportunity to

appear and be heard.

    The trial court’s order is reversed. We remand the case to the trial

court for further proceedings consistent with the Court’s opinion.

     REVERSED AND REMANDED.



                                             _________________________
                                                  HOLLIS HORTON
                                                       Justice

Submitted on June 27, 2022
Opinion Delivered October 27, 2022

Before Golemon, C.J., Horton and Johnson, JJ.




     11Univ.   of Tex. Med. Sch. at Hous. v. Than, 901 S.W.2d 926, 930
(Tex. 1995).
                                    6